DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Amendments
Claims 1-250 are canceled. Claims 251-279 are newly added. Claims 251-279 are currently pending.

Allowable Subject Matter
Claims 251-279 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Zhamu (US 2009/0176159 A1), teaches a battery slurry comprising a mixture of a polymer binder, and a mixture of filaments comprising electrochemically active filaments including Si-based nanowires and conductive filaments such as carbon nanotubes or carbon nanofibers, wherein the Si-based nanowires are grown on the surface of the conductive filaments and the Si-based nanowires can be surface coated with a thin layer of carbon (i.e core-shell structure), and optionally including a conductive material where graphite particles are known conductive particles (Abstract, [0013], [0064]-[0067], [0070]-[0071], [0074], [0076], [0127]-[0128] & [0148]). However, Zhamu is silent as to the carbon-based substrate being particles including carbon black having a diameter of 5 microns to 50 microns.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727                                

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727